DETAILED ACTION
	This Office Action, based on application 17/570,816 filed 7 January 2022, is filed in response to applicant’s amendment and remarks filed 29 June 2022.  Claims 1, 2, 4-19, 21, and 22 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks, submitted 29 June 2022 in response to the Office Action mailed 29 March 2022, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.
	Double Patenting
	The Office withdraws the rejections in view of the terminal disclaimer filing.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose a flash memory wherein the memory has (1) a plurality of pages per block, (2) multiple sub-pages per page, and (3) writing state information (WSI) assigned per each sub-page.  While the applicant acknowledges SONG discloses WSI per page, the applicant alleges SONG is silent in disclosing WSI per sub-page. Applicant’s arguments with respect to the prior art rejections teaching three levels of storage units have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in further view of OLBRICH.
The Office notes the claims are directed to a flash memory comprising different types of logical storage units.  The Office notes the applicant’s exemplary original Claim 1 specified storage units of “region” and “sub-region”, while Claim 1 has now been amended to recite “blocks”, “pages”, and “sub-blocks”.  Logical storage units are referred to by many different names in the art including block, sector, page, region, chunk, partition, cluster, unit, word, sub-block, super-block, sub-page, super-page, etc.  Each of these terms are not limited to a particular quantity of storage (e.g. a page may be defined as 1k bits, 4k bits, or more or less depending on how the term is used) and thus may be used interchangeably between different users or applications.  What typically sets each of these terms apart from each other in applications is the relationship each term has with another term and how the term is defined to be used (e.g. Claim 1 is limited to (1) a page includes 2 sub-pages, (2) a block includes 2 pages, and (3) a page may be a unit of ‘unwrite’).   As such, any future renaming the logical storage units and/or altering the hierarchy of the logical storage units will not likely overcome all prior art that would render the claims as being anticipated or rendered obvious.  While the Office notes applicant’s amendment has altered the scope of the claims by renaming the logical storage units (and in some cases altering what the storage unit represents raising new matter and indefiniteness issues), SONG’s ‘block’ is generally analogous to applicant’s claimed ‘page’ and SONG’s ‘page’ is generally analogous to applicant’s claimed ‘sub-page’.

Claim Objections
The following claims are objected to due to informalities:
Claim 15, Lines 14 and 16: The word ‘each’ is repeated in the amended limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-19, 21, and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent Claim 1 (and analogously Claims 10 and 15) was amended to recite “wherein the controller is configured to perform the unwrite operation by unit of page”; thus, the amendment changes the unit of operation from a ‘buffer memory region’ (now a ‘sector’) to a ‘page’.  Claim 1 further recites ‘… perform an unwrite operation based on a first management table that contains writing state information {WSI} …’.  The Office has fully reviewed applicant’s originally filed specification and fails to find support for the amendment as presented.  The Office finds no management tables that indicates WSI to a ‘page’ (e.g. TRIM Manage Table of Fig 10 indicates WSI to ‘sub-pages’).
	As a matter of initial discussion, there is some discrepancy in terms of what the ‘unwrite operation’ does given the broadest reasonable interpretation of the term.  The originally filed specification references a ‘unwriting operation’ and a ‘unwrite command’, but does not specifically reference a ‘unwrite operation’.  [00196] recites “An operation that prevents data from being written from the buffer memory 1220 to the flash memory 1210 may be referred to as an unwriting operation.”  Fig 17 further illustrates an unwriting operation including operation S23 which is described as “an unwriting operation based on the mapping table is performed … when the WSI of the mapping table is in an invalid state, data stored in sectors of a corresponding buffer memory are not written in the page of the flash memory 1210.”  As such, the Office questions exactly what activity is performed in regard to an ‘unwrite operation’; ‘not writing data’ does not recite any active action.  However, updating a management table to invalidate corresponding sub-pages recites an active action taken in response to receiving a TRIM command (also referred to as a ‘unwrite command’ per [00212]). The invalidating action may further indicate a status of the data thus ‘prevent’ data from being written from buffer memory to flash memory; as such, the invalidating action may be interpreted as meeting the broadest reasonable interpretation of an ‘unwrite operation’.  The Office interprets the performance of a ‘unwrite operation’, as presented in Claim 1, as marking at least a sub-page as invalid in the management table that contains WSI for each sub-page of the flash memory corresponding to one sector of the buffer memory.
	Since the Office interprets the performance of ‘unwrite operation’ as the invalidating of data in the management table given the discussion above and management tables do not invalidate by units of pages, the Office interprets the limitation as introducing new matter into the originally filed specification.  If the applicant challenges the Office’s interpretation of what happens when performing an ‘unwrite operation’, any new or alternate interpretation should clearly specify what is done (not what is not done e.g. ‘not writing data’) when performing the operation; the new or alternate interpretation may be subject to rejection under 35 USC § 112 2nd and/or 35 USC § 101.

Claims 8-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Exemplary Claim 10 (and analogously dependent Claims 8 and 19) was amended to recite “wherein the controller is configured … to perform an erase operation by a unit of flash memory block, based on the first management table that contains the writing statement information {WSI} on each sub-page of the flash memory”.  The Office has fully reviewed applicant’s originally filed specification and fails to find support for the amendment as presented.  The specification provides no indication that the management table containing WSI information on each sub-page provides any basis for performing an erase operation; instead, the specification suggests the mapping table containing WSI information on each page provides the basis for performing the erase operation.  Fig 12 and the accompanied description at [00176] states “In operation S13, an erasing operation in accordance with the mapping table is performed.  That is, when the WSI of the mapping table is in an invalid state, and erasing operation for a corresponding page is performed”.  While Fig 11 illustrates the management table may provide a basis for updating a mapping table containing WSI information on each page, the mapping table alone provides the basis in which a block erase is performed.  Claim 54 of parent application 13/283,866 further highlights that the management table would not provide any basis for performing block erases of the memory, since WSI’s of a page may be marked as invalid while “refraining from making any changes to a TRIM managing table when data corresponding to the first sector address is stored in an entirety of the {page}”; thus, a page may be fully invalidated without individually invalidating each sub-page of the page in the management table.  As such, the Office maintains the amended subject matter introduces new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-19, 21, and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 1 (and analogously Claims 10 and 15) was amended to recite (1) “a buffer memory including a plurality of sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory” and (2) “perform an unwrite operation based on a first management table that contains writing state information on each sub-page of the flash memory corresponding to one sector of the buffer memory”.  Limitation (1) indicates there is a one-to-one correspondence between a sector of a buffer memory and a sub-page of a flash memory.  Limitation (2) indicates there are multiple sub-pages (‘each sub-page’) that corresponds to a sector (‘one sector’).  As such, there is a discrepancy between the relationship of a buffer memory sector and a flash memory sub-page.  The Office notes Limitation (2) previously recited “each buffer memory sub-region of at least one buffer memory region of the plurality of buffer memory regions”.  The amendment on 29 June 2022 changes ‘buffer memory region’ to a ‘sector’; however, the Office notes no such equivalent ‘buffer memory sub-region’ (or ‘sub-sector’?) is now presented in the claims.  For the purposes of prior art examination, the Office is treating the limitation “a controller configured to receive from an external device a request to unwrite a first file stored in the buffer memory to the flash memory, and, in response to the request to unwrite the first file, to perform an unwrite operation based on a first management table that contains writing state information on each sub-page of the flash memory 

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 7 was amended to recite “wherein when a portion of the first file is stored in the first sector of the buffer memory and a portion of a second file is stored in the second sector of the buffer memory, the unwrite operation is not performed on the first sector of the buffer memory”.  Parent Claim 1 is limited to receiving and performing an unwrite operation on the first file.  Claim 7 cannot simultaneously both perform and not perform an unwrite operation on sectors of a buffer memory that are allocated to the first file.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the plurality of sub-pages of the first pages" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis is provided for the term ‘the first page’ in parent Claim 15; however, antecedent basis is only provided for a single page and not multiple ‘the first pages’ as recited.  Furthermore, while the parent claim further recites “each of the plurality of pages including a plurality of sub-regions that include a first sub-page and a second sub-page”, antecedent basis is not provided for ‘the plurality of sub-pages’ since the claims do not specify which sub-pages constitutes ‘the plurality of sub-pages’ and whether or not ‘a first sub-page’ and/or ‘a second sub-page’ are among the sub-pages of ‘the plurality of sub-pages’.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-12, 15, 17-19, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SONG et al (US PGPub 2010/0217927) in further view of OLBRICH et al (US PGPub 2009/0172263).

With respect to Claim 1, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a 5first page and a second page (¶[0010] – a memory cell array is divided into a plurality of blocks, a block analogous to the claimed ‘page’), each of the plurality of pages including a plurality of sub-pages that include a first sub-page and a second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); 
a buffer memory including a plurality of sectors (¶[0085] –  buffer memory comprises multiple blocks {each buffer memory block analogous to a ‘sector’} identified by block number).
a controller configured to receive from an external device a request to unwrite a first file stored in the buffer memory to the flash memory (¶[0089] – the SSD controller 3260 may receive an invalidity command before transferring corresponding data to the storage medium; ¶[0214] – the invalidity command may be referred to as an unwrite command), and, in response to the request to unwrite the first file, to perform an unwrite operation based on a first management table that contains writing statement information on each sub-page of the flash memory corresponding to one sector of the buffer memory (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid).
SONG may not explicitly disclose a flash memory including a plurality of flash memory blocks, each of the plurality of blocks including a plurality of pages; a buffer memory including a plurality of buffer memory sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory; wherein the controller is configured to perform the unwrite operation by a unit of page.
However, OLBRICH discloses a flash memory including a plurality of flash memory blocks, each of the plurality of blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.
SONG and OLBRICH may not explicitly disclose a buffer memory including a plurality of buffer memory sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory; wherein the controller is configured to perform the unwrite operation by a unit of page.
However, SONG states at ¶[0080] that buffer memory 3240 may comprise NAND or NOR flash memory, and at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s buffer may comprise memory sub-regions {‘read/write units’ or ‘sectors’ or ‘sub-pages’} with the controller configured to perform unwrite operations on a unit of buffer memory region {or ‘erase unit’ or ‘page’}.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that storage units are organized in terms of erase and read/write units including unwrite commands directed at erase units with a reasonable expectation of success.  A motivation for doing so would have been a system design decision to utilize a memory type for buffering data between host and storage medium with known benefits versus other types of memory such as high-speed access and non-volatile aspects (enabling data loss prevention) of flash.

With respect to Claim 10, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a first page and a second page (¶[0010] – a memory cell array is divided into a plurality of blocks, a block analogous to the claimed ‘page’), each of the plurality of 15 pages including a plurality of sub-pages that include a first sub-page and a second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); 
a buffer memory including a plurality of sectors (¶[0085] –  buffer memory comprises multiple blocks {each buffer memory block analogous to a ‘sector’} identified by block number).
20a controller configured to receive from an external device a request to unwrite a first file stored in the buffer memory to the flash memory (¶[0089] – the SSD controller 3260 may receive an invalidity command before transferring corresponding data to the storage medium; ¶[0214] – the invalidity command may be referred to as an unwrite command), and, in response to the request to unwrite the first file, to perform an unwrite operation based on a first management table that contains writing statement information on each sub-page of the flash memory corresponding to one sector of the buffer memory (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid), 
wherein the controller is configured to receive from the external device a request to delete a second file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation based on the first management table that contains the writing statement information on each sub-page of the flash memory (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data; ¶[0118] – an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit), and
the first page of the flash memory is invalid only when all of the plurality of sub-pages of the first page are invalid (¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data).  
SONG may not explicitly disclose a flash memory including a plurality of flash memory blocks, each of the plurality of blocks including a plurality of pages; and a buffer memory including a plurality of sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory; wherein the controller is configured to perform an unwrite operation by a unit of page; and wherein the controller is configured to perform an erase operation by a unit of flash memory block.
However, OLBRICH discloses a flash memory including a plurality of flash memory blocks, each of the plurality of blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}); and wherein the controller is configured to perform an erase operation by unit of flash memory block (¶[0520] – counters may maintain a count of the number of times a superblock is erased, thus a superblock may be an erase unit).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.
SONG and OLBRICH may not explicitly disclose a buffer memory including a plurality of sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory; and wherein the controller is configured to perform an unwrite operation by a unit of page.
However, SONG states at ¶[0080] that buffer memory 3240 may comprise NAND or NOR flash memory, and at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination SONG and OLBRICH’s buffer may comprise memory sub-regions {‘read/write units’ or ‘sectors’ or ‘sub-pages’} with the controller configured to perform unwrite operations on a unit of buffer memory region {or ‘erase unit’ or ‘page’}.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that SONG’s storage units are organized in terms of erase and read/write units including unwrite commands directed at erase units with a reasonable expectation of success.  A motivation for doing so would have been a system design decision to utilize a memory type for buffering data between host and storage medium with known benefits versus other types of memory such as high-speed access and non-volatile aspects (enabling data loss prevention) of flash.

With respect to Claim 15, SONG discloses a memory device comprising: 
5a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a first page and a second page (¶[0010] – a memory cell array is divided into a plurality of blocks, a block analogous to the claimed ‘page’), each of the plurality of pages including a plurality of sub-regions that include a first sub-page and a second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); 
a buffer memory including a plurality of sectors (¶[0085] –  buffer memory comprises multiple blocks {each buffer memory block analogous to a ‘sector’} identified by block number).
a controller configured to receive from an external device a request to unwrite a first file stored in the buffer memory to the flash memory (¶[0089] – the SSD controller 3260 may receive an invalidity command before transferring corresponding data to the storage medium; ¶[0214] – the invalidity command may be referred to as an unwrite command), and, in response to the request to unwrite the first file, to perform an unwrite operation based on a first management table that contains writing statement information on each sub-page of the flash memory corresponding to one sector of the buffer memory (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid), 
wherein the unwrite operation prevents at least a portion of the first file from being written to the flash memory when a flush operation is performed to write data 20stored in the buffer memory to the flash memory (¶[0089] – the SSD controller controls the buffer memory so that valid file data sets may be transferred to corresponding locations of the storage medium while forgoing transfer of invalid file data sets), and 
the controller is configured to perform the unwrite operation, in response to the request to unwrite the first file (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid).
SONG may not explicitly disclose a flash memory including a plurality of flash memory blocks, each of the plurality of blocks including a plurality of pages; and a buffer memory including a plurality of sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory; perform{ing} an unwrite operation by a unit of page; and wherein at least a portion of the first file is stored in all sectors of the buffer memory corresponding to one page of the flash memory.
However, OLBRICH discloses a flash memory including a plurality of flash memory blocks, each of the plurality of blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.
SONG and OLBRICH may not explicitly disclose a buffer memory including a plurality of sectors that include a first sector and a second sector, each of the plurality of sectors corresponding to a sub-page of the flash memory; perform{ing} an unwrite operation by a unit of page; and wherein at least a portion of the first file is stored in all sectors of the buffer memory corresponding to one page of the flash memory.
However, SONG states at ¶[0080] that buffer memory 3240 may comprise NAND or NOR flash memory, and at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests (1) the combination of SONG and OLBRICH’s buffer may comprise memory sub-regions {‘read/write units’ or ‘sectors’ or ‘sub-pages’} with the controller configured to perform unwrite operations on a unit of buffer memory region {or ‘erase unit’ or ‘page’}, and (2) each sector of a buffer corresponding to a page of the flash memory may be allocated to a first file.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that (1) the storage units are organized in terms of erase and read/write units including unwrite commands directed at erase units, and (2) each sub-region of a region of the buffer is allocated to the first memory with a reasonable expectation of success.  A motivation for doing so would have been (1) a system design decision to utilize a memory type for buffering data between host and storage medium with known benefits versus other types of memory such as high-speed access and non-volatile aspects (enabling data loss prevention) of flash, and (2) to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 202, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein a size of one sub-page of the flash memory is the same as a size of one sector of the buffer memory (¶[0085] – a buffer block number may correspond to a page of flash memory).

With respect to Claim 4, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the unwrite operation prevents at least a portion of the first file from being written to the flash memory when a flush operation is performed to write data stored in the buffer memory to the flash 30memory (¶[0089] – the SSD controller controls the buffer memory so that valid file data sets may be transferred to corresponding locations of the storage medium while forgoing transfer of invalid file data sets).  

With respect to Claim 5, the combination of SONG and OLBRICH disclose the memory device of claim 4.
SONG further discloses wherein the flush operation is performed at an idle time when there is no request from the external device (¶[0082] – data stored in buffer memory may be transferred to the storage medium when the storage device 3200 is idle; storage device 3200 may be considered idle when no requests have been received from the host within a predetermined time).  

With respect to Claim 6, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the controller performs the unwrite operation, in response to the request to unwrite the first file (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid), when at least a portion of the first file is stored either in all sectors of the buffer memory corresponding to one page of the flash memory, or in all sectors of the buffer memory corresponding to all of one or more remaining sub-pages of one page of the flash memory (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘unwrite operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. Fig 5 illustrates File 1 spanning 3 blocks and File 3 spanning 5 blocks; ¶[0085] – BBN of Fig 5 may correspond to an allocation unit of the storage medium including a page, sector, or block.  Since File 1 or File 3 occupies at least one allocation unit, either file would be stored in at least one sub-region of at least one memory region meeting the broadest reasonable interpretation of the limitation), and no flush operation is performed between the one or more previous request to unwrite and the request to unwrite the first file (¶[0082] – data may not be transferred from buffer memory to the storage medium if the buffer memory does not lack room or is not considered idle).  
SONG may not explicitly disclose the one or more remaining sub-pages of one page of the flash memory are all sub-pages of one page other than at least one sub-page that is designated by one or more previous request to unwrite.
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests each page of the block may be allocated to either a first file or a second file wherein the second file was subject to a previous delete request.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to either a first file or a second file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 7, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein when a portion of the first file is 15stored in the first sector of the buffer memory and a portion of a second file is stored in the second sector of the buffer memory, the unwrite operation is not performed on the first sector of the buffer memory (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘unwrite operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page is later invalidated {‘at least a portion of second data’}, the garbage collection operation would be able to erase the block if all pages are invalid meeting the limitations of the claim) such that during a flush operation, 20data stored in the first sector of the buffer memory is written to the flash memory (¶[0089] – file data tagged as valid may be transferred from the buffer memory to the storage medium while foregoing transfer of file data tagged as invalid), the first sector and the second sector of the buffer memory correspond to sub-pages included in one page of the flash memory (¶[0085] – a block number of a buffer memory may correspond to a cluster number of the storage medium; Figs 5 and 6), and no request is received by the controller to unwrite the second file stored in the buffer memory to the flash memory (¶[0082] – data may not be transferred from buffer memory to the storage medium if the buffer memory does not lack room or is not considered idle).  

With respect to Claim 8, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the controller configured to receive 25from the external device a request to delete a third file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation in response to the request to delete the third file based on the first management table that contains the writing statement information on each sub-page of the flash memory, and 30the controller is configured to perform the erase operation by a unit of flash memory block (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block {‘region’} of memory if all pages {‘sub-region’} of the block contain invalid data; ¶[0118] – an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit).  

With respect to Claim 9, the combination of SONG and OLBRICH disclose the memory device of claim 8.
SONG further discloses wherein when a portion of the third file is stored in a first sub-page of the second page and not stored in a second sub-page of the second page and the second sub-page of the second page is not 5designated by one or more previous request to delete, the erase operation is not performed on the second page and the first management table keeps storing the writing statement information on the first sub-page of the second page until the erase operation is performed on the second page after all of the plurality of sub-pages of 10the second page are designated by one or more request to delete (¶[0119] – in response to a garbage collection operation, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block {‘a first flash memory sub-region of the second flash memory region’} is invalidated and a second page is later invalidated {‘a second flash memory sub-region of the second flash memory region’}, the garbage collection operation would be able to erase the block if all pages are invalid meeting the limitations of the claim).  

With respect to Claim 11, the combination of SONG and OLBRICH disclose the memory device of claim 10.
SONG further discloses wherein the unwrite operation prevents at least a portion of the first file from being written to the flash memory when a flush 81operation is performed at an idle time to write data stored in the buffer memory to the flash memory (¶[0082] – data stored in buffer memory may be transferred to the storage medium when the storage device 3200 is idle; storage device 3200 may be considered idle when no requests have been received from the host within a predetermined time; ¶[0089] – the SSD controller controls the buffer memory so that valid file data sets may be transferred to corresponding locations of the storage medium while forgoing transfer of invalid file data sets), and the controller is configured to perform the unwrite operation, in response to the request to unwrite the first file (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid).
SONG may not explicitly disclose wherein at least a portion of the first file is stored in 5all sectors of the buffer memory corresponding to one page of the flash memory.  
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests each page of the block may be allocated to a first file.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page {claimed ‘sector’ or ‘sub-page’} of the block {claimed ‘page’} is allocated to a first file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if file data has a choice to be stored in a single block or over multiple blocks, the file data is stored in the single block resulting in access and deletion efficiency when the data of the block is later accessed or erased.

With respect to Claim 12, the combination of SONG and OLBRICH disclose the memory device of claim 10.
SONG discloses wherein the controller is configured to perform the unwrite operation, in response to the request to unwrite the first file when at least a portion of the first file is stored in all sectors of the buffer memory corresponding to all of one or more remaining sub-pages of one page of the flash memory (¶[0089] – in response to the invalidity command, the SSD controller 3260 may update the write state information of mapping table 3261 related to a particular file set to indicate the file data set is invalid), and 15no flush operation is performed between the one or more previous request to unwrite and the request to unwrite the first file (¶[0082] – data may not be transferred from buffer memory to the storage medium if the buffer memory does not lack room or is not considered idle).  
SONG may not explicitly disclose the one or more remaining sub-pages of one page of the flash memory are all sub-pages of one page other than at least one sub-page that is designated by one or more previous request to unwrite.
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests each page of the block may be allocated to either a first file or a second file wherein the second file was subject to a previous delete request.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to either a first file or a second file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 17, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein when a portion of the first file is stored in the first sector of the buffer memory and a portion of a second file is stored in the second sector of the buffer memory (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘unwrite operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page is later invalidated {‘at least a portion of second data’}, the garbage collection operation would be able to erase the block if all pages are invalid meeting the limitations of the claim), the unwrite operation is not performed on the first sector of the buffer memory such that during a flush operation, data stored in the first sector of the buffer memory is written to the flash memory (¶[0089] – file data tagged as valid may be transferred from the buffer memory to the storage medium while foregoing transfer of file data tagged as invalid), the first sector and the second sector of the buffer memory correspond to sub-pages included in one page of the flash memory (¶[0085] – a block number of a buffer memory may correspond to a cluster number of the storage medium; Figs 5 and 6), and no request is received by the controller to unwrite the second file stored in the buffer memory to the flash memory (¶[0082] – data may not be transferred from buffer memory to the storage medium if the buffer memory does not lack room or is not considered idle).  

With respect to Claim 18, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein the buffer memory is a dynamic random access memory (DRAM), a static random access memory (SRAM), a magnetoresistive random access memory (MRAM) or a phase-change random access memory (PRAM) (¶[0080] – buffer memory 3240 may include DRAM, SRAM, MRAM, and PRAM).  

With respect to Claim 19, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein the controller is configured to receive from the external device a request to delete a third file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation by a unit of flash memory block, based on the first management table (¶[0118] –an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit).  

With respect to Claim 21, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first page of the flash memory is invalid only when all of the sub-pages of the first page are invalid (¶[0119] – garbage collection operations may perform an erase operation on a block of memory if all pages of the block contain invalid data; if a block {analogous to the claimed ‘page’} meets the condition to be erased, the block is invalid).

With respect to Claim 22, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein the first page of the flash memory is valid when at least one of the plurality of sub-pages of the first pages is valid (¶[0119] – garbage collection operations may perform an erase operation on a block of memory if all pages of the block contain invalid data; if a block {analogous to the claimed ‘page’} does not meet the condition to be erased, the block is valid).

Allowable Subject Matter
Claims 13, 14, and 16 are allowed over prior art.  Consistent with the PTAB decision rendered 26 August 2021 in parent application 13/283,866, prior art has not been found to explicitly disclose or render obvious a ‘two table’ limitation wherein write state information (WSI) is maintained using two separately managed tables when managing two management units.  Claim 13 recites “wherein the controller performs the unwrite operation further based on a first mapping table that contains writing statement 20information on one or more pages of the plurality of pages of the flash memory, and the writing statement information on the first page in the first mapping table is updated when the writing statement information on all sub-pages of the first page in the first management table 25is updated”; Claim 16 recites “wherein the controller performs the unwrite operation further based on a first mapping table that contains writing statement information on one or more pages of the plurality of pages of the flash memory, and the writing statement information on the first page in the 30first mapping table is updated when the writing statement information on all sub-pages of the first page in the first management table is updated”.  As such, the allowable claims listed are directed to management of flash memory requiring the ‘two table’ solution {‘mapping table’ managing WSI at the region level and ‘management table’ managing WSI at the sub-region level).  Claim 14 is further allowed due to dependency on Claim 13.
While Claims 13, 14, and 16 are allowed over prior art, the claims are rejected due to the new matter and indefiniteness issues introduced in the amendment presented in the response filed 29 June 2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure recite similar management of flash memories and manipulation of state tables in response to unwrite or erase operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137